June 18, 2010


Mr. Michael A. Choyke
Wright Brown & Close, LLP
Three Riverway, Suite 600
Houston, TX 77056
Mr. Daniel Clark McCrory
Assistant District Attorney
1201 Franklin, 6th Floor
Houston, TX 77002

RE:   Case Number:  08-1044
      Court of Appeals Number:  01-07-00274-CV
      Trial Court Number:  2007-00622J

Style:      IN THE MATTER OF B.W.

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. M. Karinne         |
|   |McCullough             |
|   |Mr. Loren Jackson      |
|   |Ms. Karen Anne Clark   |